Title: Thomas Jefferson to Thomas Cooper, 10 July 1812
From: Jefferson, Thomas
To: Cooper, Thomas


          Dear Sir Monticello July 10. 12. 
          I recieved by our last post, through mr Hall of Baltimore, a copy of your introductory lecture to a course of chemistry for which accept my thanks. I have just entered on the reading of it and percieve that I shall have a feast before me. I discover, from an error of the binder, that my copy has duplicates of pages 122. 123. 126. 127. and wants altogether pages 121. 124. 125. 128. and foreseeing that every page will be a real loss, and that the book has been printed at Carlisle, I will request your directions to the printer to inclose those 4. pages under cover to me at this place near Milton. you know the just esteem which attached itself to Doctr Franklin’s science, because he always endeavored to direct it to something useful in private life. the Chemists have not been attentive enough to this. I have wished to see their science applied to domestic objects, to malting, for instance, brewing, making cyder, to fermentation & distillation generally, to the making of bread, butter, cheese, soap, to the incubation of eggs Etc. and I am happy to observe some of these titles in the syllabus of your lecture. I hope you will make the chemistry of these subjects intelligible to our good housewifes. glancing over the pages of your book, the last one caught my attention, where you recommend to students the books on metaphysics. not seeing De-Tutt Tracy’s name there, I suspected you might not have seen his work. his 1st vol. on Ideology appeared in 1800. I happen to have a duplicate of this and will send it to you. since that, has appeared his 2d vol. on Grammar, and his 3d on Logic.  they are considered as holding the most eminent station in their line, and considering with you, that a course of Anatomy lays the best foundation for understanding these subjects, Tracy should be preceded by a mature study of the most profound of all human compositions, Cabanis’s Rapports du Physique et du Moral de l’homme.
          In return for the many richer favors recieved from you, I send you my little tract on the Batture of New Orleans, & Livingston’s claim to it. I was at a loss where to get it printed, & confided it to the editor of the Edinburg Review, reprinted at N. York. but he has not done it immaculately. altho there are typographical errors in your lecture, I wonder to see so difficult a work so well done at Carlisle.I am making a fair copy of the Catalogue of my library, which I mean to have printed merely for the use of the library. it will require correct orthography in so many languages that I hardly know where I can get it done. have you read the Review of Montesquieu, printed by Duane? I hope it will become the elementary book of the youth at all our Colleges. such a reduction of Montesquieu to his true value had been long wanting in Political study. 
          Accept the assurance of my great & constant esteem & respectTh: Jefferson
        